UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6209



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS ELIJAH JEMISON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-97-117; CA-01-395-2)


Submitted:   May 19, 2005                   Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Elijah Jemison, Appellant Pro Se.    Janet S. Reincke,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dennis E. Jemison seeks to appeal from the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as a

successive motion for which prefiling authorization had not been

obtained.         See    28   U.S.C.        §    2244    (2000).      The    order   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability.             28 U.S.C. § 2253(c)(1) (2000); see Jones v.

Braxton, 392 F.3d 683, 684 (4th Cir. 2004).                             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional          claims    is    debatable          and   that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                       We have independently reviewed the

record    and     conclude       that   Jemison         has    not   made   the   requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss     the     appeal.            We       also    deny     Jemison’s     motion     for

authorization to file in the district court a successive § 2255

motion. We dispense with oral argument because the facts and legal




                                                - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -